DETAILED ACTION
This action is in response to the claim amendments received 08/18/2021. Claims 1-15 are pending with claims 1 and 8 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears there is a typo “U” after the sentence “projecting in a base plane the position of the control lever measured with said at least one sensor, to determine a first set of coordinates”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akada et al. [US6120374], hereinafter Akada, in view of Tresser et al. [US9110557], hereinafter Tresser.
Regarding claim 1, Akada discloses a control method of a position and/or travel of a display element generated on a display screen by a video games console coupled to a games controller comprising a control lever arranged to be shifted by a user according to at least two degrees of freedom in a predetermined zone defined by a mechanical stop (Fig. 4), the process comprising the steps of: 
When the joystick is tilted, it outputs a positional signal depending on the tilted position”); 
projecting in a base plane the position of the control lever measured with said at least one sensor, to determine a first set of coordinates (col. 5, lines 15-19, “When the game player tilts the analog joystick 6 in any direction within 360.degree. in the two-dimensional plane, the contact position of the analog joystick 6 moves two-dimensionally in a circle having a given radius in an x-y coordinate system as shown in FIG. 4”). 
However, Akada does not disclose determining a circle of positions (Cp), centered on a rest position of the control lever and passing through the projected position of the control lever in the base plane; determining a circumscribed square (Ccp) on the circle of positions (Cp); projecting onto the circumscribed square (Ccp) at least one coordinate of the first set of coordinates; and calculating a second set of coordinates in a Cartesian frame of reference, on the basis of the projection of said at least one coordinate of the first set of coordinates on the circumscribed square (Ccp) so as to be able to send to the console the second set of Cartesian coordinates which is an image of the first set of coordinates.
Nevertheless, Tresser teaches in a like invention, determining a circle of positions (Cp), centered on a rest position of the control lever and passing through the projected position of the control lever in the base plane, determining a circumscribed square (Ccp) on the circle of positions (Cp), projecting onto the circumscribed square (Ccp) at least one coordinate of the first set of coordinates, calculating a second set of coordinates in a Cartesian frame of reference, on the basis of the projection of said at least one coordinate of the first set of coordinates on the circumscribed square (Ccp) so as to be able to send to the console the second set of Cartesian coordinates which is an image of the first set of coordinates (Figs. 2A and 2B, col. 6, lines 15-19, “In FIG. 2B the point P designates a location of a tracked object (e.g., a user's hand or a colored sphere glove held by the user) within the user's field of movement (ellipse 22). P' designate the transformed location of P in relation to the bounding rectangle (rectangle 24)” and col. 6, lines 25-36, “Mapping from an ellipse (22) to its bounding rectangle (24) (step 214) may be done by first mapping point P in the ellipse (22) to point P' in the bounding rectangle (24), for example, by passing a line (23) from the center of the ellipse (point C), through point P and continuing the line until the bounding rectangle border (the intersection of the line and the bounding rectangle border is point B and the intersection of the line with the ellipse border is point A), thus defining segments CA and CB. The point P is mapped to point P', where length(CP') /length(CB) is equal to length(CP)/length(CA), i.e. the distance of P relative to the segment CA, should be the same as the distance of P' relative to the segment CB”, and col. 6, lines 40-42, “Mapping from the bounding rectangle (24) to the image frame (step 216) is done by mapping point P' in the bounding rectangle to point P'' in the image frame (26)” --- It can be mathematically proven that the relationship of the point P and the mapped point P’ in Fig. 2B of Tresser is equivalent to the (a1, a2) and mapped (a’1, a’2) in Fig. 2 of the specification for current application. In another word, P’ is the second set of coordinate of the first set of coordinates on the circumscribed square (Ccp) as claimed in the claim).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Akada, to have the mapping of the first set of coordinates to the second set of coordinates, which is on the circumscribed square (Ccp) of the circle that goes through the first set of coordinates, as taught by Tresser, in order to make the maximum of usage on the range of motion of the control lever by effectively and efficiently mapping between different geometrical shapes for more accurate control to display conversion.
Regarding claim 2, the combination of Akada and Tresser discloses the control method according to claim 1 wherein the projection step of said at least one coordinate of the first set of coordinates on the circumscribed square (Ccp) comprises a step of determining a projected position point as being a point of intersection of an axis bearing a radius of the circle of positions In FIG. 2B the point P designates a location of a tracked object (e.g., a user's hand or a colored sphere glove held by the user) within the user's field of movement (ellipse 22). P' designate the transformed location of P in relation to the bounding rectangle (rectangle 24)” and col. 6, lines 25-36, “Mapping from an ellipse (22) to its bounding rectangle (24) (step 214) may be done by first mapping point P in the ellipse (22) to point P' in the bounding rectangle (24), for example, by passing a line (23) from the center of the ellipse (point C), through point P and continuing the line until the bounding rectangle border (the intersection of the line and the bounding rectangle border is point B and the intersection of the line with the ellipse border is point A), thus defining segments CA and CB. The point P is mapped to point P', where length(CP') /length(CB) is equal to length(CP)/length(CA), i.e. the distance of P relative to the segment CA, should be the same as the distance of P' relative to the segment CB” --- It can be mathematically proven that the relationship of the point P and the mapped point P’ is equivalent to the (a1, a2) and mapped (a’1, a’2) in Fig. 2 of the current application. In another word, P’ is the second set of coordinate of the first set of coordinates on the circumscribed square (Ccp), which is the point of intersection of an axis bearing a radius of the circle of positions (Cp), passing through the projected position, with the circumscribed square (Ccp) , as claimed in the claim).
Regarding claim 3, the combination of Akada and Tresser discloses the control method according to claim 1, wherein the projection step of said at least one coordinate of the first set of coordinates on the circumscribed square (Ccp) comprises a step of projecting onto the circumscribed square (Cep) the projected position, according to a direction of projection defined by a radius of the circle of positions (Cp), passing through the projected position (Tresser, Figs. 2A and 2B, col. 6, lines 15-19, “In FIG. 2B the point P designates a location of a tracked object (e.g., a user's hand or a colored sphere glove held by the user) within the user's field of movement (ellipse 22). P' designate the transformed location of P in relation to the bounding rectangle (rectangle 24)” and col. 6, lines 25-36, “Mapping from an ellipse (22) to its bounding rectangle (24) (step 214) may be done by first mapping point P in the ellipse (22) to point P' in the bounding rectangle (24), for example, by passing a line (23) from the center of the ellipse (point C), through point P and continuing the line until the bounding rectangle border (the intersection of the line and the bounding rectangle border is point B and the intersection of the line with the ellipse border is point A), thus defining segments CA and CB. The point P is mapped to point P', where length(CP') /length(CB) is equal to length(CP)/length(CA), i.e. the distance of P relative to the segment CA, should be the same as the distance of P' relative to the segment CB” --- It can be mathematically proven that the relationship of the point P and the mapped point P’ is equivalent to the (a1, a2) and mapped (a’1, a’2) in Fig. 2 of the current application. In another word, P’ is the second set of coordinate of the first set of coordinates on the circumscribed square (Ccp), which is the point of intersection of an axis bearing a radius of the circle of positions (Cp), passing through the projected position, with the circumscribed square (Ccp) , as claimed in the claim).
Regarding claim 4, the combination of Akada and Tresser discloses the control method according to claim 2, wherein the calculation step of the second set of Cartesian coordinates comprises: - a step of calculating a first length as being a length of a segment connecting the center of the circle of positions (Cp) to the projected position, - a step of calculating a second length as being a length of a segment connecting the center of the circle of positions (Cp) to the projected position point, - a step of multiplying each coordinate of the first set of coordinate by a factor defined by a ratio of the second length on the first length (Tresser, Figs. 2A and 2B, col. 6, lines 25-36, “Mapping from an ellipse (22) to its bounding rectangle (24) (step 214) may be done by first mapping point P in the ellipse (22) to point P' in the bounding rectangle (24), for example, by passing a line (23) from the center of the ellipse (point C), through point P and continuing the line until the bounding rectangle border (the intersection of the line and the bounding rectangle border is point B and the intersection of the line with the ellipse border is point A), thus defining segments CA and CB. The point P is mapped to point P', where length(CP') /length(CB) is equal to length(CP)/length(CA), i.e. the distance of P relative to the segment CA, should be the same as the distance of P' relative to the segment CB” and col. 6, lines 22-24, “The coordinates of P'' on the final target (e.g. computer monitor or other display) can then be easily calculated, using, for example, triangulation”).
Regarding claim 8, Akada discloses a control method of a position and/or travel of a display element generated on a display screen by a video games console coupled to a games controller comprising a control lever arranged to be shifted by a user according to at least two degrees of freedom in a predetermined zone defined by a mechanical stop (Fig. 4), the process comprising the steps of: 
measuring a position of the control lever  in the predetermined zone with at least one sensor outputting at least one electric signal per degree of freedom (col. 3, lines 6-7, “When the joystick is tilted, it outputs a positional signal depending on the tilted position”); 
projecting in a base plane the position of the control lever  measured with said at least one sensor, to determine a first set of coordinates (col. 5, lines 15-19, “When the game player tilts the analog joystick 6 in any direction within 360.degree. in the two-dimensional plane, the contact position of the analog joystick 6 moves two-dimensionally in a circle having a given radius in an x-y coordinate system as shown in FIG. 4”). 
However, Akada does not disclose determining an angular sector comprising the projected position of the control lever, from a plurality of angular sectors predefined of the base plane, each angular sector comprising at least one reference point through which passes a circle of reference centered on a rest position of the control lever; determining a circumscribed reference square on the circle of reference; determining at least one multiplying factor defined as a function of the determined angular sector on the basis of a projection of the reference point on the circumscribed reference square; and calculating a second set of coordinates by multiplying each coordinate of the first set of coordinates with said at least one multiplying 
Nevertheless, Tresser teaches in a like invention, determining an angular sector comprising the projected position of the control lever, from a plurality of angular sectors predefined of the base plane, each angular sector comprising at least one reference point through which passes a circle of reference centered on a rest position of the control lever, determining a circumscribed reference square on the circle of reference, determining at least one multiplying factor defined as a function of the determined angular sector on the basis of a projection of the reference point on the circumscribed reference square, calculating a second set of coordinates by multiplying each coordinate of the first set of coordinates with said at least one multiplying factor, so as to be able to send to the console the second set of Cartesian coordinates which is an image of the first set of coordinates (Figs. 3 and 4, col. 7, lines 18-27, “According to this embodiment, and referring to FIG. 3, points in the areas marked with numbers (2),(4),(6),(8) do not go through any transformation in the first stage and stay the same. Points in the areas marked with numbers (1),(3),(5),(7) are mapped in a similar way to the ellipse mapping described with reference to FIG. 2: the point P will be mapped to point P', where: length(CP')/length(CB) should be equal to length(CP)/length(CA), i.e., the distance of P relative to the segment of the line inside the ellipse (CA), will be the same as the distance of P' relative to the whole line (CB)” and col. 6, lines 40-42, “Mapping from the bounding rectangle (24) to the image frame (step 216) is done by mapping point P' in the bounding rectangle to point P'' in the image frame (26)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Akada, to have the mapping of the first set of coordinates to the second set of coordinates, using at least one multiplying factor related to each angular sector, as taught by Tresser, in order to make the 
Regarding claim 9, the combination of Akada and Tresser discloses the control method according to claim 8, wherein each angular sector of the plurality of predefined angular sectors is defined by the intersection of two straight lines passing through the rest position with two circles centered on the rest position, so as to cut out and cover the entire surface of the possible projections of the position of the control lever in the base plane (Tresser, Figs. 3 and 4, col. 7, lines 18-27, “According to this embodiment, and referring to FIG. 3, points in the areas marked with numbers (2),(4),(6),(8) do not go through any transformation in the first stage and stay the same. Points in the areas marked with numbers (1),(3),(5),(7) are mapped in a similar way to the ellipse mapping described with reference to FIG. 2: the point P will be mapped to point P', where: length(CP')/length(CB) should be equal to length(CP)/length(CA), i.e., the distance of P relative to the segment of the line inside the ellipse (CA), will be the same as the distance of P' relative to the whole line (CB)” --- for sectors  (2),(4),(6),(8) the two circles are the same).
Regarding claim 10, the combination of Akada and Tresser discloses the control method according to claim 1, wherein the steps of determining the circle of positions (Cp), determining the circumscribed square (Ccp) on the circle of positions (Cp), projecting onto the circumscribed square (Ccp) said at least one coordinate, and calculating the second set of coordinates in a Cartesian frame of reference are conducted previously for all the possible projected positions of the control lever in the base plane so as to define a predefined conversion table of the first set of coordinates to the second set of coordinates (Akada, col. 2, lines 13-21, “converting first and second two-dimensional coordinates of the tilted position based on the positional signal respectively into third and fourth two-dimensional coordinates of an image position with respect to a predetermined reference position on the displayed image, with a first conversion constant for converting the first coordinate into the third coordinate and a second conversion constant, which is different from the first conversion constant, for converting the second coordinate into the fourth coordinate” and Tresser, Figs. 2A and 2B, col. 6, lines 25-36, “Mapping from an ellipse (22) to its bounding rectangle (24) (step 214) may be done by first mapping point P in the ellipse (22) to point P' in the bounding rectangle (24), for example, by passing a line (23) from the center of the ellipse (point C), through point P and continuing the line until the bounding rectangle border (the intersection of the line and the bounding rectangle border is point B and the intersection of the line with the ellipse border is point A), thus defining segments CA and CB. The point P is mapped to point P', where length(CP') /length(CB) is equal to length(CP)/length(CA), i.e. the distance of P relative to the segment CA, should be the same as the distance of P' relative to the segment CB” and col. 6, lines 22-24, “The coordinates of P'' on the final target (e.g. computer monitor or other display) can then be easily calculated, using, for example, triangulation”).
Regarding claim 11, the combination of Akada and Tresser discloses the control method according to claim 10, wherein said predefined conversion table inputs the first set of coordinates, and outputs a coefficient for multiplying with each coordinate of the first set of coordinates, to calculate the second set of coordinates (Akada, col. 2, lines 13-21, “converting first and second two-dimensional coordinates of the tilted position based on the positional signal respectively into third and fourth two-dimensional coordinates of an image position with respect to a predetermined reference position on the displayed image, with a first conversion constant for converting the first coordinate into the third coordinate and a second conversion constant, which is different from the first conversion constant, for converting the second coordinate into the fourth coordinate”).
Regarding claim 12, the combination of Akada and Tresser discloses the control method according to claim 10, wherein said predefined conversion table inputs the first set of coordinates, and outputs the second set of coordinates (Akada, col. 2, lines 13-21, “converting first and second two-dimensional coordinates of the tilted position based on the positional signal respectively into third and fourth two-dimensional coordinates of an image position with respect to a predetermined reference position on the displayed image, with a first conversion constant for converting the first coordinate into the third coordinate and a second conversion constant, which is different from the first conversion constant, for converting the second coordinate into the fourth coordinate”).
Regarding claim 13, the combination of Akada and Tresser discloses the control method according to claim 1, comprising a step of sending the second set of Cartesian coordinates to the games console (col. 6, lines 40-42, “Mapping from the bounding rectangle (24) to the image frame (step 216) is done by mapping point P' in the bounding rectangle to point P'' in the image frame (26)”).
Regarding claim 15, the combination of Akada and Tresser discloses the control method according to claim 1, wherein the position and/or the travel of the display element generated on the display screen is modified on the basis of the second set of Cartesian coordinates (col. 6, lines 40-42, “Mapping from the bounding rectangle (24) to the image frame (step 216) is done by mapping point P' in the bounding rectangle to point P'' in the image frame (26)”).
Allowable Subject Matter
Claims 5-7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. 
With respect to the claim rejections of claims 1-4, 8-13 and 15 under 35 U.S.C. 103, the applicant argues from four points. The applicant starts from “claim 1 relates to a method fully carried out before any data is sent to the game console… such that the second set of coordinates is calculated before being sent to the game console. As exemplified in dependent claim 14, this feature provides the advantage of sending less data to the game console, leading to an economy of data and time transmission” (p. 9 --- p. 10). The examiner respectfully submits that both claim 1 and claim 8 relate to a method of mapping a set of coordinates to display on the screen from a control lever input without any limitation on where the calculation is done and when the data transmission happens. There is no limitation on whether the calculation of the second set of coordinates is before the data sent to the game console or not. The limitation that the applicant relied upon in claim 14, is actually being indicated as allowable subject matter as shown above. 
 The applicant continues the argument with the second point “Thus, as Akada already teaches the conversion of a first set of coordinates into a second set of coordinates, there would be no motivation to combine the teachings of Akada with the teachings of Tresser” (p. 10). The examiner respectfully disagrees. Even though Akada teaches one way for the conversion of a first set of coordinates into a second set of coordinates, it is always a reasonable motivation to switch to another way for the conversion if the different way of conversion can improve the usage on the range of motion of the control lever thus making the usage of the control lever in a more efficient and better way. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Akada, to have the mapping of the first set of coordinates to the second set of coordinates, which is on the circumscribed square (Ccp) of the circle that goes through the first set of coordinates, as taught by Tresser, in order to make the maximum of usage on the range of motion of the control lever by effectively and efficiently mapping between different geometrical shapes for more accurate control to display conversion.
The applicant continues the argument with the third point “Applicant submits that Tresser is nonanalagous art, in that it does not belong to the same field of endeavor as the presently claimed invention… To further clarify and distinguish the claimed invention, by this Amendment, movement of the control lever within a predetermined zone is further "defined by a mechanical stop." Applicant asserts that Tresser is clearly not applicable to processing of positions of a control lever moving within a zone delimited by a mechanical stop” (p. 11). The examiner respectfully disagrees. Similar to mapping a control lever’s input to coordinates and displaying the coordinates on a screen as in the claimed invention, Tresser discloses a method to mapping user’s input through body part movements to coordinates and displaying the coordinates on a screen (abstract, “The method includes obtaining an image of an object being manipulated by the user, said image having an image frame; within the image frame, defining a shape of a field of movement; adding a bounding rectangle to the shape of the field of movement; mapping a coordinate from within the object to the bounding rectangle; mapping the coordinate from the bounding rectangle to the image frame; mapping the coordinate from the image frame to the target; and displaying the coordinate on the a computer monitor as an icon”). Furthermore, since the body part movements have a range of motion, just like a control lever, the movement of the body part is within a zone delimited by a mechanical stop (col. 1, lines 19-22, “In one embodiment, the invention relates to a system and method for tracking and mapping body or body part movements, adapted to deal with unique ranges of motion”, and col. 1, lines 43-47, “But often the range of natural human limb movement is not rectangular. For example, when a person is standing and moving his arms, the movement range or field of movement possible for the person's arms is an area similar to a circle or ellipse”). Thus it is reasonable to improve Akada’s mapping method with Tresser’s mapping method, in order to make the maximum of usage on the range of motion of the control lever by effectively and efficiently mapping between different geometrical shapes for more accurate control to display conversion.
The applicant finally continues the argument with the fourth point “Applicant submits that one advantage of the presently claimed invention is to take into account all the predetermined zones where the control lever can be moved for controlling the position and/or travel of a display element generated on a display screen. See e.g., id., page 2, lines 12-page 3, line 23. By contrast, Tresser is related to the field of computer vision and the goal of mapping tracked objects to a target, to enable a user to access and/or control the target in a more natural and easy way. See e.g., Tresser, [0008]. This feature of Tresser has no relation to the processing of control lever positions in a game controller. As such, there would be no motivation to combine the teachings of Akada with the teachings of Tresser” (p. 11). The examiner respectfully submits that as shown above, Tresser discloses a method to mapping user’s input through body part movements to coordinates and displaying the coordinates on a screen. And since the body part movements have a range of motion, just like a control lever, as all the predetermined zones where the body parts can be moved for controlling the position and/or travel of a display element generated on a display screen (col. 1, lines 19-22, “In one embodiment, the invention relates to a system and method for tracking and mapping body or body part movements, adapted to deal with unique ranges of motion”, and col. 1, lines 43-47, “But often the range of natural human limb movement is not rectangular. For example, when a person is standing and moving his arms, the movement range or field of movement possible for the person's arms is an area similar to a circle or ellipse”), it is reasonable to improve Akada’s mapping method with Tresser’s mapping method, in order to make the maximum of usage on the range of motion of the control lever by effectively and efficiently mapping between different geometrical shapes for more accurate control to display conversion.
In light of the above analysis, the claim rejections of claims 1-4, 8-13 and 15 under 35 U.S.C. 103 are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715